Citation Nr: 0432629	
Decision Date: 12/09/04    Archive Date: 12/15/04	

DOCKET NO.  03-13 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from November 1955 to 
November 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Lincoln, Nebraska, that denied entitlement to the benefit 
sought.  


FINDINGS OF FACT

1.  The VA has made all reasonable efforts to assist the 
veteran in the development of his claim and has notified him 
of the information and evidence necessary to substantiate his 
claim.

2.  The veteran's chronic low back disorder is reasonably 
related to his active service.  


CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, a chronic low 
back disorder, diagnosed as degenerative disc disease, is 
attributable to active service.  38 U.S.C.A. §§ 1110, 1113, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) codified at 
38 U.S.C.A. § 5100 et seq. became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as the Board 
is allowing the benefit sought on appeal, the veteran would 
not be prejudiced by the Board's decision if the notice and 
duty to assist provisions contained in the VCAA have not been 
completely satisfied.  Accordingly, no further action is 
necessary under the mandate of the VCAA.  

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  

Further, service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relevant 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the record discloses the veteran's service 
medical records are presumed to have been destroyed in the 
1973 fire at the National Personnel Records Center in 
St. Louis.  The United States Court of Appeals for Veterans 
Claims (Court) has indicated that when a veteran's service 
records are presumed to have been destroyed in that fire, VA 
has a heightened obligation to explain its findings and 
conclusions, and to consider carefully the requirement that 
the benefit of the doubt be resolved in favor of the veteran.  
See Gregory v. Brown, 8 Vet. App. 563, 570 (1996); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board does not read into O'Hare the presumption that the 
missing medical records would, if they still existed, 
necessarily support the claim.  Case law does not establish a 
heightened "benefit of the doubt," only a heightened duty of 
the Board to consider the applicability of the benefit of the 
doubt, to assist the claimant in developing the claim, and to 
explain it's decision when the medical records have been 
destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, case law does not lower the legal standards for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  While it is 
most unfortunate that the service medical records are not 
available, the appeal must be decided on the evidence of 
record.

The veteran and his representative argue that his current low 
back difficulties are primarily attributable to a fall he 
sustained while hanging a telephone wire in a tree in 
service.  

The post service medical evidence of record includes the 
report of a spinal examination accorded the veteran by VA in 
June 2002.  The examiner believed the veteran to be an 
excellent historian.  It was reported the veteran had 
undergone back surgery in 1998, when he had a double 
diskectomy.  The veteran reported that while on active duty 
he served as a gunner's mate loading 105-millimeter Howitzer 
shells.  He stated he carried heavy loads and helped insert 
shells into the weapons several times a day.  He reported he 
was also responsible for staging and loading the shells on 
and off vehicles to get them to various locations.  He 
further related that after one year in this capacity, he 
worked as a field switchboard operator.  This job reportedly 
required carrying a heavy switchboard around.  He stated he 
also helped hook up heavy duty cable wires on trees and 
telephone poles.  The veteran related that in the years 
following service, he worked as a set-up man for John Deere, 
but did a minimal amount of lifting, and this allowed him to 
stay in the job.  Clinical findings were recorded and a 
diagnosis was made of low back pain, secondary to 
degenerative disc disease, status post double diskectomy.  

Of record is a November 2002 statement from the veteran's 
brother who recalled that after release from service, the 
veteran complained about the fact that his back was bothering 
him.  He stated the veteran complained about back problems 
over the years following service.  

Additional medical evidence includes a February 2003 
statement from a chiropractor to the effect the veteran had 
been treated by him for back problems for 15 years.  The 
chiropractor indicated that, prior to that time, the veteran 
had received treatment by a Dr. Markley for spinal problems 
since he left military service in 1957.  The chiropractor 
stated that clinical and X-ray findings showed a past history 
of a laminectomy at the L4 level and loss of the normal 
cervical curvature.  He stated that with his 17 years of 
spinal practice he "can strongly infer that these problems 
date back to at least the 1970's."  It was his opinion the 
veteran's current spinal problems were permanent and very 
"longstanding."

Received in March 2003 was a statement from the veteran that 
Dr. Markley had died and his records had been destroyed.  The 
veteran claimed that he had received treatment and evaluation 
for back problems from Dr. Markley beginning in 1958.  

Received in April 2003 was an undated communication from an 
individual who related that the veteran worked for him and 
his father-in-law for several years. The individual recalled 
that prior to service the veteran had no health problems.  He 
stated that after serving in the military, the veteran 
returned to work with him on a farm.  He recalled the veteran 
told him that he had a back problem that he sustained in 
service, so that some of his duties had to be limited.

Received in May 2003 were statements from Dennis P. McGowan, 
M.D., an orthopedic surgeon.  A treatment record dated in 
May 1998 reflected that the veteran "has never had 
significant low back pain and has never had leg pain before."  
It was noted that in April 1998 the veteran had been involved 
in an incident while at work.  He had been working on some 
planter units when he turned to bend over to pick one up and 
felt low back pain and left leg pain.  He was evaluated and 
treated by the chiropractor, whose February 2003 
communication is referred to above, and had significant 
improvement of symptoms.  However, these symptoms recurred 
the next week.  It was noted that the veteran had worked for 
a John Deere dealership for some 30 years as a mechanic and a 
set-up person.  It was noted that the work involved was heavy 
and required working in awkward positions for prolonged 
periods of time.  The veteran underwent decompressive 
laminectomies and diskectomies in 1998.  

In August 2003 the claims file was reviewed by a VA 
physician.  The physician noted there were no original 
service records available for review, and stated it was 
therefore "impossible" to determine whether the veteran 
sustained a back injury while in service.  He noted there was 
a buddy statement that referred to a back problem having 
occurred in service, but noted there was no date on the buddy 
statement.  Reference was made to the May 1998 statement from 
Dr. McGowan, the orthopedic surgeon, indicating that the 
veteran reported never having had significant back or leg 
pains prior to injury that he sustained while working in 
April 1998.  The physician described the documentation in the 
claims folder as being "somewhat conflicting."  

In a September 2003 addendum, the VA physician stated that he 
reviewed all recent examination reports.  He indicated that 
since there were conflicting items noted in the veteran's 
records, the only way to answer the question as to whether it 
was at least as likely as not that the veteran's claimed back 
injury in service resulted in his current back problems 
"would be to provide this by speculation."  He opined that it 
was "not possible" to determine whether the veteran's 
degenerative disc disease that led to the diskectomy was due 
to either an inservice injury or the post service injury that 
was mentioned in the previous opinion and previous 
examinations.  He commented there was no medical procedure to 
determine which of the claimed back problems, military versus 
post service, led to the veteran's back problems.  He 
reiterated it was his opinion that "the only way to answer 
this would be by speculation, as there is no way to determine 
this with any accuracy."  

In November 2003, Dr. McGowan, the orthopedic surgeon who 
performed the 1998 surgery of the veteran, stated that "based 
on my education, training, and experience, it is more likely 
than not that [the veteran's] current condition is causally 
related to his service injury.  This is the date that his 
symptoms began, and they have progressed over the years.  
More likely than not, he would not have required surgery, and 
would not have the current disability if it had not been for 
his original service-related injury."  

Received in December 2003, was an October 2003 statement from 
the chiropractor whose February 2003 communication is 
referred to above.  The chiropractor submitted essentially 
the very same statement as in February 2003, with the 
addition of a statement that it was "at least as likely as 
not" that the veteran's back problems "are related to 
military service duties." 

Received in December 2003, were statements from the veteran's 
daughters to the combined effect that their father had been 
dealing with back pain for as long as they could remember.  
They recalled that he told them about the accident in service 
when he fell and hurt his back.  

Received subsequent thereto were communications from other 
relatives and acquaintances of the veteran to the combined 
effect that the veteran had complained of problems with his 
back ever since the accident in service when he fell out of a 
tree.  The statements include a January 2004 communication 
from a service comrade who recalled the incident in May 1957 
when the veteran allegedly fell out of a tree while hanging 
telephone wire.  

Based on a longitudinal review of the record, and giving the 
veteran the benefit of the doubt, based on the evidence 
outlined above, the Board finds that service connection is 
warranted for the veteran's low back disorder.  The Board is 
concerned about the lack of medical documentation covering 
the time frame between the veteran's separation from service 
in 1957 and the time of his back surgery following a reported 
incident at work in 1998.  The Board notes that the medical 
evidence is not as helpful as one might like.  However, the 
record also contains various lay statements, including one 
from a service comrade who essentially corroborates the 
veteran's claim of having injured the back in the reported 
fall from a tree while in service.  The Board is  concerned 
about the history recorded contemporaneous with examination 
of the veteran in 1998, which contained a notation that the 
veteran never previously had significant low back pain prior 
to the April 1998 incident, when he turned and bent over to 
pick up a plant and felt low back pain.  However, the 
orthopedic surgeon who performed the operative procedures on 
the veteran's back in 1998 opined in a November 2003 
communication that, in his opinion, it was "more likely than 
not" that the veteran's current back problems were causally 
related to the reported inservice injury.  The chiropractor 
who has reported having treated the veteran for back problems 
since 1988, noted in one of his communications that the 
veteran received treatment between service discharge in 1957 
and 1998 from a Dr. Markley.  Unfortunately, a communication 
from the veteran reflects that Dr. Markley is now deceased 
and his records have been destroyed.  The comments in 2003 
from the VA physician who reviewed the claims folder are not 
helpful in that he essentially maintains that to give any 
opinion whatsoever with regard to the etiology of the 
veteran's low back disorder would be pure speculation.  The 
private health care professionals were not as reluctant in 
offering opinions as to the likely etiology of the veteran's 
back problems, although their comments are based primarily on 
history given by the veteran.  This history is contradictory, 
to say the least.

Nevertheless, as noted above, giving the veteran the benefit 
of the doubt, a chiropractor and an orthopedic surgeon have 
provided statements suggesting a more likely than not causal 
relationship between the veteran's low back disability and 
his military service.  The VA physician refused to speculate.  
The Board sees no need to further delay a determination by 
seeking another opinion.  The Board is therefore constrained 
by the evidence that is of record to find that service 
connection is warranted for the veteran's low back 
disability.


ORDER

Service connection for chronic low back disability is 
granted.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



